reconsider the issue. Div. of Child & Family Servs., Dep't of Human Res.,
                State of Nev. v. Eighth Judicial Dist. Court, 120 Nev. 445, 451, 92 P.3d
                1239, 1243 (2004). Accordingly, we
                               ORDER the petition DENIED. 1




                                                                                               J.



                                                                                               J.



                cc: Hon. Kenneth C. Cory, District Judge
                     Mandelbaum, Ellerton & McBride
                     Cohen & Padda, LLP
                     Eighth District Court Clerk




                      1 In   light of this order, we deny petitioner's motion for a stay as moot.


SUPREME COURT
        OF
     NEVADA                                              2
(0) 1947A